         Case 1:21-cv-00275-DAD-EPG Document 10 Filed 03/23/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8
                             UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   HUBERT WILLIAMS,                                   Case No. 1:21-cv-00275-NONE-EPG

12                  Plaintiff,
                                                        ORDER RE: STIPULATED REQUEST FOR
13          v.                                          DISMISSAL OF ENTIRE ACTION
                                                        WITHOUT PREJUDICE
14   VOLKSWAGEN GROUP OF AMERICA,
     INC., et al.,
15                                                      (ECF No. 8)
                    Defendants.
16

17
          Plaintiff Hubert Williams, and Defendants Volkswagen Group of America, Inc., and
18
     Michael Cadillac, Inc., have filed a stipulation to dismiss the entire action without prejudice
19
     (ECF No. 8). In light of the stipulation, the case has ended and is dismissed without prejudice.
20
     See Fed. R. Civ. P. 41(a)(1)(A); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997).
21
     Accordingly, the Clerk of the Court is respectfully directed to close this case.
22

23 IT IS SO ORDERED.

24
      Dated:     March 19, 2021                               /s/
25                                                    UNITED STATES MAGISTRATE JUDGE
26
27

28
